        Case 1:15-cv-03411-GHW-SN Document 729 Filed 01/07/21 Page 1 of 4

                                                                      USDC SDNY
                                                                      DOCUMENT
UNITED STATES DISTRICT COURT                                          ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                         DOC #: _________________
----------------------------------------------------------------X     DATE FILED: 1/7/2021
AU NEW HAVEN, LLC and TRELLEBORG                                 :
COATED SYSTEMS US, INC.,                                         :
                                                                 :
                                                  Plaintiffs, :       1:15-cv-3411-GHW
                                                                 :
                              -v -                               :            ORDER
                                                                 :
YKK CORPORATION, YKK HONG KONG :
LTD., YKK FASTENING PRODUCTS SALES :
INC., SHANGHAI YKK ZIPPER CO., LTD.,                             :
SHANGHAI YKK TRADING CO., LTD., YKK :
CANADA INC., YKK TAIWAN CO., LTD., P.T. :
YKK ZIPPER INDONESIA, YKK                                        :
BANGLADESH PTE. LTD., YKK KOREA CO., :
LTD., YKK FRANCE SARL, DALIAN YKK                                :
ZIPPER CO., LTD., YKK VIETNAM CO.,                               :
LTD., YKK DEUTSCHLAND GMBH, YKK                                  :
(THAILAND) CO., LTD., YKK (U.K.) LTD.,                           :
YKK ZIPPER (SHENZHEN) CO., LTD., YKK :
AUSTRIA GMBH, YKK ITALIA S.P.A., OOO :
YKK a/k/a YKK RUSSIA, YKK METAL VE                               :
PLASTIK URUNLERI SANAYI VE TICARET :
A.S., and YKK (U.S.A.) INC.                                      :
                                                                 :
                                                 Defendants.:
---------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:
         During the September 21, 2020 teleconference regarding the parties’ motions in limine, the

Court granted a limited one-sided extension of the fact discovery deadline to permit Plaintiffs to

depose Messrs. Blunt, Dwyer, Hoeferlin, and Law. See Sept. 21, 2020 Hearing Tr. 37:23-38:20.

Plaintiffs now move for an order regarding Mr. Blunt’s deposition, and request that the Court direct

Defendants to produce certain documents in advance of Mr. Blunt’s deposition, and that

Defendants be prohibited from using Mr. Blunt’s deposition testimony at trial and from conducting

any deposition cross-examination of Mr. Blunt. Plaintiffs’ Motion for Order re: Deposition of

Michael Blunt (“Mot.”), Dkt. No. 711. Defendants opposed the motion on December 11, 2020.

YKK’s Opposition to Plaintiffs’ Motion for Order re: Deposition of Michael Blunt (“Opp.”), Dkt.
         Case 1:15-cv-03411-GHW-SN Document 729 Filed 01/07/21 Page 2 of 4



N o. 7 2 1. Pl ai ntiffs r e pli e d o n D e c e m b er 1 4, 2 0 2 0 . D kt. N o. 7 2 4. F or t h e r e as o ns s et f ort h b el o w,

Pl ai ntiffs’ m oti o n is d e ni e d wit h o ut pr ej u di c e .

           First, t h e C o urt d e ni es wit h o ut pr ej u di c e Pl ai ntiffs ’ r e q u est t h at t h e C o urt or d er D ef e n d a nts

t o pr o d u c e dis c o v er y as t o Mr. Bl u nt pri or t o his d e p ositi o n. Pl ai ntiff s h a v e r e q u est e d t h e f oll o wi n g

d o c u m e nts:

           1. F or t h e p eri o d b e gi n ni n g o n t h e d at e o n w hi c h Bl u nt’s e m pl o y m e nt wit h Y K K
           e n d e d t o t h e pr es e nt, all writt e n c o m m u ni c ati o ns b et w e e n Bl u nt a n d Y K K c o n c er ni n g
           t his a cti o n a n d all d o c u m e nts c o n c er ni n g a n y or al c o m m u ni c ati o ns b et w e e n Bl u nt a n d
           Y K K c o n c er ni n g t h is a cti o n (i n cl u di n g a n y a gr e e m e nts, pr o p os e d or fi n ali z e d,
           b et w e e n Bl u nt a n d Y K K f or Bl u nt t o t estif y li v e at tri al); a n d
           2. T h os e d o c u m e nts w hi c h m ost c o n cis el y st at e a n y p ositi o ns e v er h el d wit h Y K K b y
           Bl u nt, a n d t h os e d o c u m e nts w hi c h m ost c o n cis el y s t at e t h e r es p o nsi biliti es a n d
           a ut h orit y ass o ci at e d wit h e a c h s u c h p ositi o n.

M ot . at 2.

           T h e C o urt’s S e pt e m b er 2 1, 2 0 2 0 d e cisi o n o nl y r e o p e n e d dis c o v er y f or t h e li mit e d p ur p os e of

p er mitti n g Pl ai ntiffs t o c o n d u ct a d diti o n al d e p ositi o ns, n ot t o s er v e a d diti o n al r e q u ests f or pr o d u cti o n

of d o c u m e nts.      See S e pt. 2 1, 2 0 2 0 H e ari n g Tr. 4 4: 2 2 -2 3 ( “[ T] h e r uli n g is li mit e d t o p er mitti n g

d e p ositi o ns of e a c h of t h es e i n di vi d u als. ” ), 4 5: 1 7-1 9 (“ I w a nt t o m a k e it cl e ar t h at, at t his p oi nt, m y

r uli n g is j ust to p er mit t h e d e p ositi o ns of t h es e p e o pl e a n d n ot t o r e o p e n pl e n ar y dis c o v er y . . . . ”).

T h e C o urt cl e arl y st at e d t h at , w hil e it w as n ot cl osi n g t h e d o or t o a l at er r e q u est t o r e o p e n dis c o v er y

b e y o n d t h e li mit e d d e p ositi o ns, it “ w o ul d n e e d a littl e bit m ore, p er h a ps e v e n s u bst a nti all y m or e, . . .

t o c o n cl u d e t h at, i n a d diti o n t o t h e d e p ositi o ns, t h at [it] w o ul d r e o p e n dis c o v er y o n a br oa d er b asis[.]”

I d. at 4 5:1 1 -1 4 . T h e C o urt i n vit e d t h e p arti es t o pr es e nt it wit h a d diti o n al i nf or m ati o n i n c o n n e cti o n

wit h a n y s u c h a r e q u est. F urt h er m or e, i n r es p o ns e t o Pl ai ntiffs ’ c o u ns el’s st at e m e nts t h at t h e y w o ul d

s e e k t o r e q u est a d diti o n al d o c u m e nts r e g ar di n g Mr. Bl u nt, i d. at 4 1: 1 9-4 2: 4, D ef e n d a nts’ c o u ns el

r es p o n d e d “t h e y alre a d y h a v e t h e d o c u m e nts wit h Mr. Bl u nt ’s n a m e as p art of t h e Y K K d o c u m e nt

pr o d u cti o n. S o t h at o n e s e e ms r el ati v el y e as y, a n d I' m h a p p y t o w or k wit h Mr. D a ni els t o m a k e t h at

h a p p e n. ” I d. at 4 2: 1 9-2 3.

                                                                         2
          Case 1:15-cv-03411-GHW-SN Document 729 Filed 01/07/21 Page 3 of 4



            Pl ai ntiffs di d n ot se e k le a v e fr o m t h e C o urt t o pr o p o u n d t h eir a d diti o n al do c u m e nt r e q u ests

o n D ef e n d a nts a n d Mr. Bl u nt.         To be c l e ar, th e C o urt h as n ot cl os e d t h e d o or t o per mitti n g br o a d er

dis c o v er y.   B ut Plai ntiffs h a v e n ot c o m pli e d wit h th e C o urt’s dir e cti o n th at, if th e y wis h e d t o se e k

a d diti o n al do c u m e nts, th e y m ust first ex pl ai n wh y th e li mit e d dis c o v er y or d er e d b y th e Co urt is

i ns uffi ci e nt. A n d, it is n ot cl e ar b as e d o n Pl ai ntiffs’ s u b missi o ns w h y t h e y n e e d d o c u m e nts o utsi d e

of t h e t h o us a n ds r el at e d to Mr. Bl u nt alr e a d y pr o d u c e d b y D e f e n d a nts. See O p p. at 4 . I n a d diti o n,

t h e C o urt d e cli n es to m a ke a f ar-re a c hi n g d et er mi n ati o n on wh et h er a ny a n ti ci p at e d d o c u m e nts ar e

p r ot e ct e d b y at t or n e y- cli e nt pri vil e g e o r th e w or k - pr o d u ct d o ctri n e wi t h o ut a n y d o c u m e nts i n fr o nt

of it. T h er ef or e, Pl ai ntiffs’ r e q u est f or a n or d er dir e cti n g D ef e n d a nts t o r es p o n d t o t h eir d o c u m e nt

r e q u ests is d e ni e d.

            S e c o n d, Pl ai ntiffs ’ r e q u est t h at “ this C o urt [ ] or d er th at, ot h er th a n pr o p er d e p ositi o n cr oss-

d esi g n ati o ns, (1) Y K K c a n n ot us e a n y of Bl u nt’ s de p ositi o n testi m o n y at tri al re g ar dl ess of th e

r e as o n w h y Bl u nt s u bs e q u e ntl y m a y n ot testif y li v e a n d (2) Y KK ca n n ot co n d u ct a n y d ep ositi o n

cr oss- e x a mi n ati o n of Bl u nt ” is d e ni e d wit h o ut pr ej u di c e . See M ot . at 3. T hi s r e q u est ru ns str ai g ht

i nto t h e te et h of F e d er al R ul e of Ci vil P r o c e d ur e 3 2( a)(4), w hi c h e x pr essl y p er mits p arti es to us e

d e p ositi o n t esti m o n y a t tri al if th e w it n ess is u n a v ail a bl e for v ari o us r e as o ns, in cl u di n g “ a g e, ill n ess,

[or] inf ir mit y” or, if, o n m oti o n a nd n oti c e, “e x c e pti o n al cir c u mst a n c es ma k e it d esir a bl e[.] ” F e d. R.

Ci v. P. ( 3 2 )( a)( 4)( C), (E) . W e ar e in th e mi dst of a gl o b al p an d e mi c, a n d it is still u n cert ai n h o w

iss u es rel at e d to C OVI D -1 9 will im p a ct th e tri al in this cas e. T h e c urr e nt c risis h as o nl y in cr e as e d

t h e li k eli h o o d th at wit n ess es   m a y n ot b e a vail a bl e for li v e testi m o n y.      As st at e d o n t h e re c or d d uri n g

t h e Se pt e m b er 21, 20 2 0 c o nf er e n c e , t h e C o ur t e x pr essl y d e ci d e d a g ai nst e x cl u di n g Mr. B l u nt’s

t esti m o n y. See S e pt. 2 1, 2 0 2 0 H e ari n g Tr. 3 7: 1 9 -3 8: 5 ( “ B al a n ci n g all of th e Desig n Strategy f a ct ors,

a n d r e c o g ni zi n g th at th e e x cl usi o n of evi d e n c e is th e less fa v or e d s ol uti o n, I’ m n ot g oi n g to pr e cl u d e

t h e testi m o n y of M essrs. Bl u nt D w y er, H o e f erli n, a n d L a w u n d e r 3 7( c)( 1). I b eli e v e th at a less er


                                                                          3
         Case 1:15-cv-03411-GHW-SN Document 729 Filed 01/07/21 Page 4 of 4



s a n cti o n is a p pr o pri at e h er e.”). I nst e a d, th e C o urt d et er mi n e d t h at D ef e n d a nts s h o ul d b e

s a n cti o n e d b y p er mitti n g Pl ai ntiffs t o d e p os e Mr. Bl u nt at D ef e n d a nts’ e x p e ns e . T h er ef or e, g i v e n

t h e u n c ert ai nt y of h o w t h e gl o b al p an d e mi c will i m p a ct t h e a v ail a bilit y of li v e wit n ess es , a n d t h at

D ef e n d a nts h a v e b e e n p er mitt e d t o pr es e nt Mr. Bl u nt’s t esti m o n y at tri al, at t his ti m e, t h e C o urt

d e cli n es t o a d o pt a bl a n k et pr o hi biti o n a g ai nst D ef e n d a nts’ us e of Mr. Bl u nt’s d e p ositi o n t est i m o n y

at tri al.

             U n d er F e d er al R ul e of Ci vil Pr o c e d ur e 3 0( c)( 1), D ef e n d a nts ar e e ntitl e d t o cr oss -e x a mi n e a

wit n ess d e p os e d b y Pl ai ntiffs. “ T h e e x a mi n ati o n a n d cr oss -e x a mi n ati o n of a d e p o n e nt pr o c e e d as

t h e y w o ul d at tri al u n d er t h e F e d er al R ul es of E vid e n c e, e x c e pt R ul es 1 0 3 a n d 6 1 5. ” F e d. R. Ci v. P.

3 0( c)( 1). As st at e d a b o v e , b as e d o n t h e c urr e nt cir c u mst a n c es, it is u n c ert ai n as t o w h et h er Mr.

Bl u nt will b e a v ail a bl e t o pr o vi d e li v e t esti m o n y at tri al. D ef e n d a nts ar e p er mitt e d t o pr es er v e his

t estim o n y, as pr o vi d e d u n d er R ul e 3 0( c). T h e r ef or e, t h e C o urt d e cli n e s t o pr o hi bit D ef e n d a nts fr o m

c o n d u cti n g a n e x a mi n ati o n of Mr. Bl u nt d uri n g his d e p ositi o n.

             B y r e a di n g a d diti o n al li mit ati o ns i nt o t h e C o urt’s c o m m e nts d uri n g t h e S e pt e m b er 2 1, 2 0 2 0

h e ari n g, Pl ai ntiffs eff e cti v el y s e e k t o h a v e t h e C o urt r e c o nsi d er its pri or r uli n g. T h e C o urt d e cli n es

t o d o s o. If D ef e n d a nts s e e k t o i ntr o d u c e Mr. Bl u nt’s d e p osit i o n at tri al a n d Pl ai ntiffs f e el t h at s u c h

us e w o ul d b e i n vi ol ati o n of R ul e 3 2, t h e y ar e i n vit e d t o r e n e w t h eir m oti o n at t h at ti m e.

             T h e Cl er k of C o urt is dir e ct e d t o t er mi n at e t h e m oti o n p e n di n g at D kt. N o. 7 1 1.

             S O O R D E R E D.

 D at e d: J a n u ar y 7 , 2 0 2 1                                           _____________________________________
                                                                                       G R E G O R Y H. W O O D S
                                                                                      U nit e d St at es Distri ct J u d g e




                                                                          4
